Citation Nr: 1629997	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  16-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 7, 2013 for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1966 to August 1974 and in the Army Reserve/National Guard from September 1974 to August 1979 and from June 1984 to September 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that granted service connection for PTSD and assigned a rating of 50 percent, effective January 7, 2013. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, a claim for a total rating based on individual unemployability, received by the RO on June 18, 2012, is interpreted as an informal claim for service connection for PTSD. 

2.  The record contains no statement or communication from the Veteran or a representative, prior to June 18, 2012, that constitutes a pending claim for service connection for PTSD.

CONCLUSION OF LAW

The criteria for an effective date of June 18, 2012, but not earlier, for service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In June 2013, the RO provided a pre-decision notice that met the requirements to substantiate a claim for service connection for PTSD.  The RO granted service connection for PTSD in August 2013 and assigned an effective date of January 7, 2013, identified as the date of receipt of the Veteran's claim for service connection.  No additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  VA has obtained the Veteran's service treatment, some personnel records, VA outpatient treatment records through September 2015, and the results of a VA mental health examination in August 2013.   The Veteran has not identified any shortcomings in VA's duty to notify and assist with respect to the issue on appeal.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Analysis

The Veteran served as a U.S. Navy construction mechanic including service in the Republic of Vietnam from 1967-68.  He later served as an active duty recruiter in the Army Reserve and National Guard, retiring at the rank of Master Sergeant.  

He contended in a September 2013 notice of disagreement that he applied for a total rating in 2009 and that his current total rating should have been effective on that date.  In a telephone conversation in February 2016, the Veteran acknowledged that the award of service connection for PTSD resulted in his combined rating increasing from 80 to 100 percent, and he agreed that his appeal is for an effective date earlier than January 7, 2013 for service connection for PTSD.  He reported that he originally submitted a claim for PTSD ten years earlier, which would have been in 2006.  In a February 2016 substantive appeal, the Veteran again confirmed that his appeal was for an earlier date for benefits for PTSD and reported that he had asked for PTSD and was interviewed many times by VA at two different medical facilities.  

Generally, and except as otherwise provided, the effective date of a compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. The "date of receipt" means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004   (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   Recent rulemaking changes regarding the submission of claims received on or after March 24, 2015 are not applicable in this case because the Veteran's claim was received prior to this date.  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Shortly after retirement from active duty, the Veteran submitted claims for service connection for several physical disabilities.  In June 1995, the RO granted service connection for ten physical disabilities including coronary artery disease, all effective October 1, 1994, the day following retirement.  In July 2007, the RO received the Veteran's claim for an increased rating for coronary artery disease and noted that he was unable to be employed because of that disease.  In January 2008, the RO denied entitlement to a total rating based on individual unemployability because the Veteran did not respond to a request for complete claim information.  There was no mention of a mental health disorder.  

In July 2010, the Veteran submitted a claim for a total rating based on individual unemployability (TDIU).  He noted that he had last worked two months earlier but was released for an inability to meet performance standards.  In September 2010, his employer noted that the termination was for management issues and not for disability.  In June 2011, the RO addressed ratings for all physical service connected disabilities but continued to deny a TDIU because the evidence did not show an incapacity for all forms of substantially gainful employment.  In August 2011, the Veteran expressed timely disagreement citing the severity of service-connected chronic headaches and coronary artery disease.   Again, there was no mention of a mental health disorder.   

Although the issue of a TDIU remained on appeal, on June 18, 2012, the RO received another claim for a TDIU in which the Veteran noted that he contended that he was unemployable because of service-connected heart condition, shrapnel wounds, and "PTSD symptoms." On January 7, 2013, the RO received a statement from the Veteran in which he again addressed the reasons for his unemployability including cardiovascular disease, residuals from injuries in a 2006 automobile accident, and symptoms of depression, insomnia, and nervousness.  In response to this submission, the RO sent a notice in June 2013 that advised the Veteran of the information necessary to substantiate a claim for service connection for PTSD.  
Following additional development including a VA mental health examination, the RO granted service connection for PTSD in August 2013 and assigned an effective date of January 7, 2013, the date of the Veteran's statement reporting symptoms of depression, insomnia, and nervousness.  

VA outpatient treatment records from January 2011 to September 2015 are of record and are completely silent for any symptoms, diagnoses, or treatment for any mental health disorder including PTSD.  

The Board finds that at no time did the Veteran submit a formal claim for service connection for PTSD, depression, or other psychiatric disability.  Even if the Veteran reported and was clinically evaluated for mental health symptoms at a VA facility, records of care may be used to establish an effective date only for rating disabilities already service-connected.  38 C.F.R. § 3.400 (o).  Absent any mention of psychiatric symptoms in VA records prior to the August 2013 VA examination, the Board finds no informal claim for PTSD in the records of VA clinical care. 

The Board finds that there is no evidence of an informal claim for service connection for PTSD or any other mental health disorder in the Veteran's July 2007 and July 2010 claims for a TDIU.  On both occasions, the Veteran referred to his service-connected physical disabilities and made no mention of mental health symptoms let alone suggest that he was seeking service connection for PTSD.  The Board also finds that his June 18, 2012 renewed claim for a TDIU and his January 7, 2013 statement also fail to indicate a clear intent to seek service connection for a mental health disability.  Rather, the Veteran reported only that then non-service-connected unspecified PTSD symptoms, depression, insomnia, and nervousness impair his employability.  Nevertheless, the RO accepted the January 7, 2013 statement as an informal claim for PTSD.  In substance, the Veteran's June 18, 2012 renewed claim for a TDIU contained the same expression that he experienced some mental health impairment of his occupational capacity. 

Because the RO accepted the January 7, 2013 statement as an informal claim for PTSD, and resolving all doubt in favor of the Veteran , the Board finds that the earlier statement was also an equivalent informal claim and that an effective date for service connection for PTSD of June 18, 2012, but not earlier, is warranted.    


ORDER

An effective date of June, 18, 2012 but not earlier for service connection for posttraumatic stress disorder (PTSD) is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


